Citation Nr: 0510829	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-35 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to the assignment of an initial compensable 
evaluation for residuals of a radical prostatectomy with 
urinary incontinence.

2.  Entitlement to the assignment of an initial compensable 
evaluation for varicose veins in the left lower extremity, 
post-operative deep venous thrombosis/pulmonary embolus.

3.  Entitlement to the assignment of an initial compensable 
evaluation for impotence.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Denver, Colorado.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), all issues on appeal have been rephrased to reflect 
that the veteran is appealing the initial evaluations 
assigned for his service-connected residuals of a radical 
prostatectomy with urinary incontinence, varicose veins in 
the left lower extremity, and impotence.

The issues of entitlement to the assignment of an initial 
compensable rating for residuals of a radical prostatectomy 
with urinary incontinence is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish the claims addressed in this decision; all 
reasonable development necessary for the disposition of the 
appeal of these claims has been completed.

2.  The veteran's service-connected varicose veins in the 
left lower extremity, post-operative deep venous 
thrombosis/pulmonary embolus are manifested by intermittent 
edema with symptoms relieved by compression hosiery; the 
disability is not productive of persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning statis pigmentation or edema.

3.  The veteran continues to have impotence or loss of 
erectile power; he does not have any deformity of the penis.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
10 percent, but no more than 10 percent, for varicose veins 
in the left lower extremity, post-operative deep venous 
thrombosis/pulmonary embolus, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, § 4.104, Diagnostic Code 7120 
(2004).

2.  The criteria for the assignment of an initial  
compensable rating for impotence have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.40, 4.115b, 
Diagnostic Code 7599-7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, 
among other things, notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  Compliance 
with the VCAA is required  in this matter because the 
appellant filed his claim after the enactment of the VCAA.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the April 2002 rating decision and the October 
2003 Statement of the Case (SOC) adequately informed the 
veteran of the information and evidence needed to 
substantiate his claims addressed in this decision.  The 
Board observes that the SOC informed the veteran of the 
regulations implementing the VCAA, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the veteran appealed an April 2002 rating 
decision.  Prior to the decision the AOJ, in December 2001, 
provided notice to the claimant regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Consequently, the 
requirements set forth in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), have been 
satisfied.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The December 2001 development letter to the 
veteran requests "any additional information or evidence 
that you think will support your claim."  Thus, all four 
elements have been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
also has provided the appellant with a VA medical examination 
to resolve his appeal.  The evaluation was adequate for 
rating purposes and the evidence, as a whole, contains 
sufficient findings to make a decision on the claims for 
higher initial or staged ratings for post-operative varicose 
veins of the left lower extremity and impotence.  There is no 
further duty to provide an examination or opinion with regard 
to the issues in question.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159 (c)(4) (2004).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

FACTUAL BACKGROUND

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in March 2002.  Medical history 
reflects the veteran underwent a suprapubic prostatectomy in 
1993, which lead to post-operative complications of deep 
venous thrombosis and pulmonary embolus.  The veteran denied 
any recurrence of prostate cancer or incurrence of metastatic 
disease.  He did not undergo any post-operative  radiation 
therapy, chemotherapy, or hormonal treatment.  He reported 
that he has been totally impotent since his surgery, but had 
no dysfunction prior to the surgery.  He disclosed he 
experiences stress incontinence occasionally, but he does not 
wear pads.  He can detect the urge to urinate.  The veteran 
reported he incurred varicose veins in his left lower 
extremity after he had deep venous thrombosis.

The physical examination revealed varicosities in the 
veteran's left calf and extending up to the distal half of 
his left thigh medially.  The varicosities were elevated 
approximately 0.5 centimeters (cm).  There was no evidence of 
thrombosis, phlebitis, venostasis dermatitis, or swelling in 
the left calf.  The testes were 3 cm bilaterally in long axis 
diameter.  Contour was normal.  There were no abdominal nodes 
or inguinal adenopathy.  A 17 cm scar was noted, extending 
from below the umbilicus into the suprapubic area.  The scar 
was flat, well healed, and nontender.

Service hospital records show the veteran was seen on 
unrelated complaints in January 2003.  Clinic notes indicate 
the left leg was more swollen and treatment for support hose 
for the left leg.  The notes also refer to severe 
varicosities in the left extremity.


LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2004).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).   

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2004).  

The veteran's varicose veins disability is currently 
evaluated under Diagnostic Code 7120 (Varicose veins).  Under 
this code asymptomatic, palpable or visible varicose veins 
are assigned a noncompensable rating.  A 10 percent 
evaluation is assigned for intermittent edema of extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compressed hosiery.  A 20 percent rating is assigned for 
varicose veins with persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A higher rating, of 40 percent, is 
not warranted unless there is persistent edema and stasis 
pigmentation or eczema, without or without intermittent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2004).

The veteran's impotence is rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (Penis, deformity, with loss of erectile 
power), which provides for a 20 percent evaluation.  Under 
this code review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 is directed.

ANALYSIS

Varicose Veins in the Left Lower Extremity, Post-operative 
Deep Venous Thrombosis/Pulmonary Embolus

The positive and negative evidence for the assignment of an 
initial 10 percent rating for the veteran's varicose veins is 
in relative equipoise.  Although the examiner observed no 
edema in the veteran's left lower extremity at the time of 
the March 2002 VA vascular examination, treatment notes dated 
in January 2003 show that his left calf was swollen and the 
varicose veins were being treated with support hosiery.  The 
Board concludes that these findings are sufficient to place 
the positive and negative evidence in approximate balance.  
Reasonable doubt is resolved in the veteran's favor and a 10 
percent evaluation is warranted for varicose veins.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.104, Diagnostic 
Code 7120 (2004).

A 10 percent evaluation for varicose veins satisfies the 
veteran's appeal.  The Board specifically notes that the 
veteran indicated on his VA Form 9 that his service connected 
varicose veins disability should be rated at 10 percent.  
Generally, a claimant is presumed to seek the maximum 
disability allowed by law, but where the claimant expressly 
indicates an intent to limit an appeal to a specific 
disability rating, the award of that rating ends the appeal.  
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  In any event, as the 
medical evidence does not demonstrate persistent edema, a 
higher initial or staged rating is not warranted under the 
cited legal authority.  

The Board also finds no evidence that the disability 
resulting from varicose veins has resulted such factors as 
marked interference with employment or frequent 
hospitalizations for varicose veins, which could substantiate 
entitlement to extraschedular consideration.  In the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

As reasonable doubt has been resolved in the veteran's favor, 
the Board finds an initial assignment of a 10 percent 
evaluation for varicose veins is warranted, but the 
preponderance of the evidence is against assigning an initial 
or staged rating in excess of 10 percent.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Impotence

The Board notes at the outset that, when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20.  The RO has rated the veteran's service-connected 
impotence by analogy to  38 C.F.R. § 4.115b, Diagnostic Code 
7522, which provides for a 20 percent evaluation for a penile 
deformity with loss of erectile power.  The medical evidence, 
however, does not support a grant of a compensable rating.  
The relevant medical evidence shows that, while the veteran 
has a history of loss of erectile power, there is no 
indication of deformity of the penis and it is not contended 
otherwise.  Records pertaining to the veteran's surgery in 
1993 show that examination of the external genitalia was 
normal.

The Board acknowledges that a penile deformity is not a very 
good analogy to impotence.  However, there is no other 
diagnostic code that is even remotely analogous to impotence.  
As noted in the introduction, the veteran is in receipt of 
compensation for this disability as the RO has granted 
special monthly compensation for loss of use of a creative 
organ.  The sole issue before the Board is whether his 
erectile dysfunction warrants a compensable rating.  Under 
the applicable analogous diagnostic code, in the absence of 
penile deformity, it does not.  38 C.F.R. §4.115b, Diagnostic 
Code 7522.

The benefit of the doubt doctrine is not for application with 
regard to the claim for a compensable evaluation for 
impotence because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Therefore, the assignment of an initial or 
staged compensable evaluation for impotence is not warranted.  


ORDER

The assignment of an initial rating of 10 percent for post-
operative varicose veins of the left lower extremity is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

The assignment of an initial or staged compensable rating for 
impotence is denied.


REMAND

The veteran has a history of prostate cancer without 
recurrence or metastatic disease.  The note under Diagnostic 
Code 7528 (Malignant neoplasms of the genitourinary system) 
provides, "Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of Sec.  3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant."  (Emphasis added.)  
38 C.F.R. § 4.115, Diagnostic Code 7528 (2004).  Under 
38 C.F.R. § 4.115a, a voiding dysfunction based on urinary 
incontinence is evaluated as 20 percent if the wearing of 
absorbent materials is required, which must be changed less 
than twice a day.  

The veteran asserts on his VA Form 9 that he chooses not to 
wear pads.  He also states that he had daytime voiding 
between two and three hours or less and awakens to three to 
four times per night or more often.  Regarding the veteran's 
voiding dysfunction due to service connected residuals of a 
radical prostatectomy, the C&P examination report reveals 
only a discussion of stress continence.  There is no 
reference to obstructive voiding or urinary frequency.  The 
Board cannot presume that the veteran has no symptoms 
pertaining to urinary frequency simply because the examiner 
did not address it.  The examiner must specifically address 
the alleged disorder; the examiner's silence is insufficient 
[to show the lack of symptomatology].  Wisch v. Brown, 8 Vet. 
App. 139, 140 (1995).  This is especially the case in light 
of the veteran's assertions in his Substantive Appeal.  
Consequently, the Board is of the opinion that another 
physical examination is needed to ascertain the full extent 
of the veteran's residuals of a radical prostatectomy, to 
include urinary incontinence and any voiding dysfunction that 
may be present.  See Bowling v. Principi, 12 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report); see also Hicks v. Brown, 8 Vet. App. 
417, 422 (1995) (concluding that inadequate medical 
evaluation frustrates judicial review).  





In view of the foregoing, this appeal is REMANDED to the RO 
for the following development:
  
1.  The RO should arrange for a 
genitourinary examination to determine 
the current severity of the veteran's 
service-connected residuals of a radical 
prostatectomy with a history of urinary 
incontinence.  The claims file must be 
provided to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate laboratory tests and studies 
are to be performed.  

The examiner should note the extent to 
which the veteran experiences voiding 
dysfunction or 
urinary tract infection or renal 
dysfunction, whichever is more 
predominant, to include, instances of 
urinary leakage and urinary 
incontinence.

The examiner should also note (a) 
whether there is any 
relief of urinary incontinence or 
leakage realized with the use of 
medication; (b) if the veteran has urine 
leakage requiring the use of absorbent 
materials, how often these materials 
must be changed; (c) whether he has 
problems with urinary frequency and, if 
so, the medical probability that urinary 
frequency is related to residuals of a 
radical prostatectomy; (d) a description 
of the time intervals between voiding or 
any problems with obstructed voiding; 
(e) the nature and degree of any voiding 
problems; (f) the nature and degree of 
any renal dysfunction, if present. 

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
3.  The RO should readjudicate the issue 
of entitlement to the assignment of an 
initial or staged compensable rating for 
residuals of a radical prostatectomy with 
urinary incontinence, with consideration 
of all of the evidence added to the 
record since the October 2003  Statement 
of the Case (SOC) was issued.
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since October 2003  
SOC was issued.  A reasonable period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


